DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 5, 6, 11, 12, 14, and 17 are amended.  Claims 4, 10, and 16 are cancelled and therefore Claims 1-3, 5-9, 11-15, and 17 are pending and have been fully considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the friction weld curl of Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5-9, 11-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Independent Claims 1 and 12 now recite “wherein the base flank of the middle ring groove is smaller than the base flanks of both of the top ring groove or bottom ring groove”.  However, this is not supported in the originally filed disclosure.  Paragraph [0027] of the originally filed disclosure provides, in part, that “the length L3 of the base 2 of the base flank 58 of the second ring groove 34, and greater than the length L1 of the base flank 58 of the first ring groove 32”.  
Therefore, there is no defined relationship between the lengths L1 and L2 as is now claimed in Claims 1 and 12.  In other words, the base flank of the middle ring groove being smaller than the top ring groove is not provided in the originally filed disclosure and therefore the claims contain new matter and are rejected under the written description requirement of Section 112(a).
Claims 2, 3, 5-9, 11-15, and 17 are rejected as being dependent from rejected base claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the friction weld curl" in line 2.  There is insufficient antecedent basis for this limitation in the claim, since previous mention of the weld curl in Claim 12 has been removed via amendment.
Claim 14 is rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al. (U.S. Patent No. 6,840,155 “Ribeiro”) in view of Mercier (U.S. Patent No. 3,195,901).
Regarding Claims 1 and 2, Ribeiro discloses the invention substantially as claimed, including a piston for an internal combustion engine, wherein the piston includes a piston body (10) having an upper part (12) and a lower part (14), and an annular cooling gallery (64) formed between the upper part and the lower part (see column 3, lines 37-45) bounded by an outer annular wall portion (joined sections (38), (53)) of the gallery (64), an inner annular wall portion (joined sections (44), (50)) of the gallery (64), an upper wall portion (32) of the gallery joining the inner and outer wall portions at an axially upper end of the gallery (see Figure 2), and a bottom wall portion (58) of the gallery joining the inner and outer wall portions at an axially lower end of the gallery (see Figure 2).  
Moreover, Ribeiro discloses that the lower part (14) of the piston body includes as a single piece structure the pin bores (30), the skirt (24) and a portion (58) of the cooling gallery (62) (see Figure 4), wherein the upper part (12) and lower part (14) have corresponding joining surfaces (respectively, (42), (46), and (48), (52)) that are secured together by a friction weld joint ((60), (62)) (see column 3, lines 38-40), wherein weld joint ((60), (62)) extends through ring belt (38) (see Figure 2), wherein the middle ring groove (lower instance of (40)) includes upper and lower flanks and a base flank extending between the upper and lower flanks, and wherein the upper and lower flanks diverge away from one another from the base flank toward the outer surface of the ring belt (see Figures 2 and 3), and wherein the weld joint ((60), (62)) in ring belt (38) is disposed above the lower ring groove (54) and below the upper ring groove (40) (see Figures 2 and 3).  While Ribeiro discloses that the upper and lower ring grooves include upper and lower flanks, respectively, and base flanks, respectively (see Figures 2 and 3), and wherein the base flank of the middle ring groove is smaller than the base flank of the bottom ring 
However, Mercier discloses a piston (16) slidably mounted within a cylinder (11), wherein piston (16) includes ring grooves ((21), (22), (23)) configured for receiving piston rings ((24), (25), (26)).  Mercier discloses that the base flank of the middle ring groove (23) is smaller than the base flank of both the outer ring grooves ((21), (22)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the various widths of the ring grooves of Ribeiro by providing a base flank of the middle ring groove that is smaller than the base flank of both the outer ring grooves as described in Mercier in order to receive different sized piston rings to facilitate providing a better seal during piston operation.
Regarding Claim 3, Ribeiro discloses that weld joint ((60), (62)) is closer to the middle groove (40) than it is to the top ring groove (40) (see Figure 2).
Regarding Claim 5, Ribeiro discloses that weld joint ((60), (62)) is spaced above the lower ring groove (54) and spaced below the upper flank of the middle ring groove (40) (see Figures 2 and 3).
Regarding Claim 6
Regarding Claims 7 and 8, Ribeiro discloses that the inner and outer weld joints lie in different planes, such that an inner weld joint is spaced axially below the outer weld joint (see Figures 2 and 3, and column 2, lines 60-65). 
Regarding Claim 9, Ribeiro discloses that the inner weld joint ((46), (48)) is spaced axially below combustion bowl (36).
Regarding Claim 11, Ribeiro discloses the invention substantially as claimed, but is silent concerning piston rings disposed within the ring grooves. 
Examiner takes Official Notice that it is well known in the art to provide piston rings for the piston grooves for the purpose of sealing the cylinder so that combustion gas generated at the time of ignition does not leak into the opening between the piston and the cylinder.  Inherently, the piston ring will have a similar shape to that of the ring groove, in this case a keystone shape.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide a keystone shaped piston ring within the keystone shaped piston ring groove for the purpose of sealing the cylinder so that combustion gas generated at the time of ignition does not leak into the opening between the piston and the cylinder.
Since Applicant did not traverse the Examiner’s assertion of official notice, Examiner submits that the aforementioned common knowledge/well-known in the art statement is taken to be admitted prior art because applicant failed to traverse Examiner’s assertion of official notice.  See § MPEP 2144.03(C).
Regarding Claim 12, Ribeiro discloses the invention substantially as claimed, including a piston for an internal combustion engine, wherein the piston includes a piston body (10) having an upper part (12) and a lower part (14), and an annular cooling gallery 
Moreover, Ribeiro discloses that the lower part (14) of the piston body includes as a single piece structure the pin bores (30), the skirt (24) and a portion (58) of the cooling gallery (62) (see Figure 4), wherein the upper part (12) and lower part (14) have corresponding joining surfaces (respectively, (42), (46), and (48), (52)) that are secured together by a friction weld joint ((60), (62)) (see column 3, lines 38-40), wherein the middle ring groove (lower instance of (40)) includes upper and lower flanks and a base flank extending between the upper and lower flanks, and wherein the upper and lower flanks diverge away from one another from the base flank toward the outer surface of the ring belt in a keystone configuration (see Figures 2 and 3), and wherein the weld joint ((60), 
While Ribeiro discloses that the upper and lower ring grooves include upper and lower flanks, respectively, and base flanks, respectively (see Figures 2 and 3), and wherein the base flank of the middle ring groove is smaller than the base flank of the bottom ring groove (see Figures 2 and 3), Ribeiro is silent concerning the base flank of the middle ring groove being smaller than the base flank of the top ring groove, and does not specifically describe that the upper ring groove is generally rectangular in cross section.  
However, Mercier discloses a piston (16) slidably mounted within a cylinder (11), wherein piston (16) includes ring grooves ((21), (22), (23)) configured for receiving piston rings ((24), (25), (26)).  Mercier discloses that the base flank of the middle ring groove (23) is smaller than the base flank of both the outer ring grooves ((21), (22)), wherein the top ring groove (outer grooves (21), (22)) are both generally rectangular in cross section.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the various widths of the ring grooves of Ribeiro by providing a base flank of the middle ring groove that is smaller than the base flank of both the outer ring grooves as described in Mercier in order to receive different sized piston rings to facilitate providing a better seal during piston operation.
Regarding Claim 15, Ribeiro discloses that the friction weld joint ((60), (62))  includes an inner friction weld joint uniting the joining surfaces ((46), (48)) of the inner wall portions having a weld plane that is axially offset from the weld plane of the outer friction weld joint 
Regarding Claim 17, Ribeiro specifically discloses that third ring groove (54) is closer to the outer weld joint than is the first groove (topmost instance of (40)) (see Figures 2 and 3).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Mercier as applied to Claim 12 herein, and further view of Schneider (U.S. Patent No. 8,065,985).
Regarding Claim 13, the combination of Ribeiro and Mercier discloses the invention substantially as claimed, but does not describe that the weld curl overlaps all the flanks of the middle ring groove. 
However, Schneider discloses a piston (10) having an upper portion (16) and a lower portion (30), wherein upper portion (16) has an annular rib extending to a free end and lower portion (30) has an annular rib extending to a free end, free ends being attached to one another by a weld joint (see Claim 9, and Figure 2).  Schneider discloses that there is axial overlap of the friction weld curl with all flanks of the middle ring groove (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Ribeiro by providing an axial overlap of the friction weld curl with all flanks of the middle ring groove as described in Schneider in order to facilitate providing a stronger weld joint to the area of the joining surfaces.
Regarding Claim 14
However, Schneider discloses that the plane of the outer friction weld joint extends through one of the flanks of the second ring groove (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Ribeiro by extending the outer weld joint through one of the flanks of the second ring groove as described in Schneider in order to facilitate providing a shorter weld joint than if the weld were to extend through the entire side surface of the piston, thereby providing a weld that is easier to accomplish during fabrication.

Response to Arguments
Applicant’s arguments (see Amendment filed September 21, 2021) with respect to the rejection(s) of Claim(s) 1-10, 12, and 15 under Section 102 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mercier as provided herein.
Further, concerning the rejection of Claim 11, since Applicant did not traverse the Examiner’s assertion of official notice, Examiner submits that the aforementioned common knowledge/well-known in the art statement is taken to be admitted prior art because applicant failed to traverse Examiner’s assertion of official notice.  See § MPEP 2144.03(C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747